Citation Nr: 1526116	
Decision Date: 06/18/15    Archive Date: 06/26/15

DOCKET NO.  14-03 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Poplar Bluff, Missouri


THE ISSUE

Entitlement to beneficiary travel payments for travel to a VA health care facility.   


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel





INTRODUCTION

The Veteran had active military service from July 1975 to August 1995.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal following a December 2012 decision of the Department of Veterans Affairs Medical Center (VAMC) in Poplar Bluff, Arkansas. 

In July 2014, the Veteran testified before the undersigned Veterans Law Judge.  


FINDING OF FACT

The Veteran was entitled to receive a 40 percent combined rating for service-connected disability effective June 12, 2001; timely applications for travel payments were not made September 7, 2002 to May 31, 2010.  


CONCLUSION OF LAW

The criteria for entitlement to VA beneficiary travel payments for the Veteran's travel to a VA health care facility are not met.  38 U.S.C.A. § 111 (West 2014); 38 C.F.R. §§ 70.2, 70.10, 70.20 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Persons eligible for beneficiary travel payments include Veterans who travel to or from a VA facility or VA-authorized health care facility for treatment for a service-connected disability, regardless of the disability rating; treatment for any disability provided that the Veteran has a service-connected disability rated at 30 percent or more; as well as scheduled compensation and pension examinations.  38 U.S.C.A. § 111; 38 C.F.R. § 70.10(a).  

A claimant must apply for payment of beneficiary travel within 30 calendar days after completing the travel and such travel does not include a special mode of transportation.  38 C.F.R. § 70.20(b). 

"Special mode of transportation" means an ambulance, ambulette, air ambulance, wheelchair van, or other mode of transportation specially designed to transport disabled persons (this would not include a mode of transportation not specifically designed to transport disabled persons, such as a bus, subway, taxi, train, or airplane).  A modified, privately-owned vehicle with special adaptive equipment that is capable of transporting disabled persons is not considered a special mode of transportation.  38 C.F.R. § 70.2.  

The Veteran is seeking retroactive beneficiary travel payments for his trips to the VAMC Poplar Bluff.  In his November 2013 notice of disagreement, the Veteran reported traveling to the VAMC Poplar Bluff 101 times over the previous 13 years.  The Board notes that the specific treatment dates for which the Veteran is seeking retroactive beneficiary travel payments are not specifically identified in the record on appeal.  In a December 2013 letter to the Veteran from the director of the Poplar Bluff VAMC, it was noted:

Our records indicate that you were first paid travel reimbursement on February 5, 2002 and again on September 6, 2002 for Compensation and Pension exams.  After that you did not receive travel reimbursement until June 1, 2010.  We regret that you were unaware of your travel benefits prior to then.  Several beneficiary travel information resources are available to Veterans such as Federal Benefits For Veterans, Dependents and Survivors books, brochures, fact sheets, and Veterans Service Officers, as well as the Department of Veterans Affairs websites.  

The Veteran was entitled to receive a 40 percent combined rating for service-connected disability effective June 12, 2001.  Therefore, the Veteran met the basic eligibility requirement for beneficiary travel payments on and after June 12, 2001.  (Parenthetically, the Board notes that neither the Veteran's file created by the Poplar Bluff VAMC in connection with this appeal or the Veteran's electronic file (Virtual VA and VBMS) contain the Veteran's original application for benefits or the original rating decision first granting VA benefits.)  

The Veteran does not allege that on those occasions when he traveled to the VAMC Poplar Bluff seeking medical care, that he did apply for beneficiary travel payments within 30 days of his travel completion.  On the contrary, the Veteran has reported that he did not apply because it wasn't until approximately October 2012 that he was informed that such benefits were available.  In a January 2014 statement associated with his VA Form 9 (Appeal to Board of Veterans' Appeals), the Veteran reported that he believed that the few earlier travel payments he received (e.g. February 5, 2002 and September 6, 2002) were one-time special payments based on the distance he had driven to VA treatment facilities in Memphis, Tennessee and St. Louis, Missouri.   

Here, the Veteran's frustration that he was not made aware of beneficiary travel payments until approximately October of 2012 is understandable; however, VA has no general duty to notify eligible persons of possible entitlements.  See Lyman v. Brown, 5 Vet. App. 194 (1993).  The Board is bound by the controlling regulation, 38 C.F.R. § 70.20(b), which indicates that a claimant must apply for payment of beneficiary travel within 30 calendar days after completing that travel, if that travel is not made using a special mode of transportation.  Notably, there is no indication that the Veteran used a special mode of transportation to get to his medical appointments at the Poplar Bluff VAMC.  Additionally, the regulation, 38 C.F.R. § 70.20, does not provide for any extension of the 30-day time limit based on lack of knowledge.  The Board also notes that it is without authority to grant benefits simply because it might perceive a certain result to be equitable.  Accordingly, the Veteran's claim must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

As a final matter, the Veterans Claims Assistance Act of 2000 (VCAA) does not apply in the instant case as the relevant facts necessary for the determination to be made are not in dispute (i.e. whether the Veteran filed for the claimed travel payments within 30 days of completion of any VA treatment).  Also, whether the Veteran is entitled to beneficiary travel payment reimbursement is wholly a matter of interpretation of the pertinent statute and regulations.  


ORDER

Entitlement to beneficiary travel payments for travel to a VA health care facility during the period September 7, 2002 to May 31, 2010, is denied.  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


